DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 3/29/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
	
Claim Status
Claims 2, 5-6, and 14-15 are cancelled.
Claims 1, 3-4, and 7-13 are pending and are examined on the merits in this prosecution.
Cancelled claims 14 and 15, recited in the originally presented claims dated 03/28/2019, are not referenced in the amendment dated 03/29/2022. Appropriate correction is required. See MPEP 714.

CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1, 3-4, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Deckner (US 6,090,396; of record), in view of Calello (US 6,033,650), as evidenced by the Wikipedia entry for “Paraffin Wax” (downloaded 10 August 2020 from https://en.wikipedia.org/wiki/Paraffin_wax; of record) and McNamara (US 2011/0224299 A1; of record).
Deckner teaches long lasting, physically stable, moisturizing lipstick cosmetics essentially free of water that comprise lipophilic materials as the continuous phase, and high levels of moisturizers (col 2, “Summary of the Invention”). Deckner teaches preferred waxes (col 4): 

    PNG
    media_image1.png
    381
    449
    media_image1.png
    Greyscale

Deckner also teaches a preferred hydrocarbon oil for inclusion in the lipstick that comprises 0-10% lanolin (melting point of 38-40oC; col 3: e.g. 40-48).
For the waxes recited in the method claimed in claim 1, Deckner teaches: beeswax (mp 62-64 oC), reading on “a first wax”; lanolin, reading on “a second wax”; carnauba wax (melting point 78-85°C), reading on “a third wax”; and candelilla wax (melting point 68-73°C), reading on “a fourth wax.” (The melting points cited are from McNamara). The melting points for carnauba wax and candelilla wax are considered obvious over the respective claimed ranges in view of the recited term “about,” as set forth above. 
Deckner teaches the nonvolatile oil castor oil in the composition (col 3, e.g. 39-41).
Deckner teaches colorants in an amount of from about 0% to about 35% (col 8, claim 1, part (c)).
For the process recited in claim 1, Deckner teaches the following (col 7: 60 to (col 8: 10):
a. Combine the lipophilic materials in a vessel equipped for heating and mixing. Heat the mixture to a temperature between 85-95°C, overlapping the claimed range, mixing until a homogeneous melt forms. Cool the melt until it solidifies.
b. Combine the polar solvent and dispersing agent in a separate vessel equipped for heating and mixing. Heat the mixture to a temperature of 75-85°C. 
While the temperature recited in claim 1 is “about 95°C,” the teaching of Deckner is considered to overlap with the claimed range in view of the recited term “about” with regard to the temperature limitation and the broad interpretation rendered for the term “about” as discussed above. Furthermore, differences in temperature of a process do not support patentability in the absence of evidence supporting the criticality of the temperature, as set forth in MPEP 2144.05(II),
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

It is further noted that the teaching of Deckner of a “dispersing agent” is considered to read on the claim term “wetting agent” since Deckner teaches dispersing agents include phospholipids, anionic surfactants, cationic surfactants, nonionic surfactants or amphoteric surfactants (col 1: 29-33; see also Examples 1-9).
c. Homogenize the melt of step (b) and add it to the vessel containing the solidified wax mixture (a). Heat the mixture to between 85-95°C., mixing until a homogeneous melt forms. Cool the mixture until it solidifies.
d. Mix the colorant slurry until it is homogeneous and add it to the vessel containing the solidified mixture above. Heat the mixture to between 75-85°C., mixing until a homogeneous melt is formed.
e. Pour the mixture into lipstick molds and remove when the mixture has solidified.
While the process of Deckner recites cooling steps not specified in claim 1, claim 1 recites the transitional phrase “comprising.” As set forth in MPEP 2111.03(I), the term “comprising” is “inclusive or open-ended and does not exclude additional, unrecited elements or method steps.”
For claim 3, Deckner teaches an amount of beeswax, reading on “a first wax,” of from about 3% to about 5%, within the claimed range; lanolin, reading on “a second wax,” in an amount of 0-10%, overlapping the claimed range; carnauba wax, reading on “a third wax,” in an amount of about 0.1% to about 1%, overlapping the claimed range; and ozokerite wax, reading on “a fourth wax” (melting point 72°C) in an amount of from about 2% to about 4.5%, within the claimed range (see citation above; cited melting points cited are from McNamara). 
For claim 4, Deckner teaches the particularly preferred mixture of waxes (cited above) comprises 11.6% to 19% of the composition, within the claimed range. 
For claims 9-11, Deckner teaches non-volatile solvents including octyldodecanol (col 3: 14-23). Deckner also teaches the non-volatile solvent glycerin in the composition in amounts from about 8% to about 15% (col 9, claim 16), reading on claims 9 and 12.
Deckner teaches an amount of pigments of up to “about 35%.” However, Deckner does not teach pigments that comprise at least 40 wt% of the cosmetic composition.
Calello teaches the missing element of Deckner.
Calello teaches a lipstick having improved transfer resistance,  comprising an adhesive polymer, a volatile solvent, a nonvolatile oil, 1-50% of one or more waxes with melting points between 25oC and 140oC, and 0.1-80% dry particulate matter (Abstract; col 1: 55; col 7: 55-62). Calello teaches the dry particulate matter comprises pigments (col 13, claim 10); therefore, the teaching of Calello of an amount of pigments of 0.1% to 80% overlaps the claimed range recited in claim 1 of “at least 40%”.
Calello teaches the composition may include waxes including synthetic waxes such as polyethylenes and derivatives thereof, ceresin, paraffin, ozokerite, illipe butter, beeswax, carnauba, microcrystalline, lanolin, lanolin derivatives, candelilla, cocoa butter, shellac wax, spermaceti, bran wax, sugar cane wax, montan wax, whale wax, bayberry wax, or mixtures thereof (col 7: 53-61).
Calello teaches the compositions provide a cosmetic compositions with excellent adhesion to the skin, or superior transfer resistance, and at the same time provide high gloss and shine (col 2: 3-4).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include pigments in an amount of at least 40% by weight in the lipstick composition taught by Deckner. A person of ordinary skill would have been motivated to choose an amount of pigment of greater than 40% to include in the lipstick composition of Deckner because Calello teaches that an amount of pigment of greater than 40% is useful in a lipstick composition wherein the lipstick has improved transfer resistance as well as high gloss and shine, and one of ordinary skill in the art would expect that the claimed amount of pigment would result in more complex and intense coloring, yielding a coloring effect more desirable to consumers. It is noted that no criticality has been demonstrated in the specification with regard to the amount of pigment recited in the claims; the specification discloses the amount of pigment is “at least about 35%,” where the term “about” is not defined in the disclosure.
It is noted that the evidentiary art of McNamara discloses a melting point for the preferred first wax, paraffin wax, as 35°C (pg 3, Table 1), while the evidentiary art of the Wikipedia entry for “Paraffin Wax” teaches a melting point of paraffin wax of between about 46°C and 68°C (pg 1, “Properties). As such, the term “about” is taken to permit a variance of at least 14°C (60°C [lower range of claim] - 46°C [lower range of melting point of paraffin wax]) to as much as 25°C (60°C - 35°C) in the recited range.
McNamara further teaches the melting points of the preferred petrolatum as 54°C, and ceresin wax as 67-71°C; each of these melting points is outside of the claimed range for the first wax.
For the purposes of applying prior art and absent a limiting definition by the specification, the term “about” with regard to melting points will be interpreted broadly. The scope of term may be considerable where the components of the respective compositions merely perform substantially the same function in substantially the same manner. See Cohesive Technologies v. Waters Corp., 88 USPQ2d 1903, 1916 (Fed. Cir. 2008).

2) Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Deckner (cited above), in view of Calello (cited above) and Stagg (US 2015/0313818; of record), as evidenced by the Wikipedia entry for “Paraffin Wax” (cited above) and McNamara (cited above).
The teachings of Deckner and Calello, as well as the cited evidentiary art are discussed above.
The combination of Deckner and Calello does not teach UV absorbing agents or film-forming agents.
Stagg teaches the missing elements of the combination of Deckner and Calello.
Stagg teaches lipsticks that impart a matte finish (Abstract) comprising a combination of waxes (pg 1, [0007]), solvents (pg 3, [0026]), and pigments (pg 6, [0057]). Stagg teaches exemplary compositions in Table 1 (pg 9), reproduced below.
Stagg teaches sunscreen ingredients such as the UV absorbing agent ethylhexyl methoxycinnamate (Table 1, reproduced below, and pg 7, [0069]), reading on claims 7 and 8. 

    PNG
    media_image2.png
    738
    421
    media_image2.png
    Greyscale


It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include sunscreen agents and film-forming agents to the composition of the method of the combination of Deckner and Calello. A person of ordinary skill would have been motivated to include sunscreen agents in the lipstick of the method of Deckner because Stagg teaches that an organic sunscreen such as ethylhexyl methoxycinnamate absorbs UV radiation, protecting the skin or lips from sunburn damage. A person of ordinary skill would have been motivated to add film-forming agents to the lipstick of the method of Deckner because Stagg teaches that film-forming agents to improve the ability of the composition to adhere to a surface and bind the particulate material in the formulation.

Examiner’s Reply to Attorney Arguments dated 3/29/2022
1. Rejection under 35 U.S.C. §103 over Deckner and Calello, as evidenced by “Paraffin Wax” and McNamara
The applicant argues that nothing in Deckner and Calello would motivate one of skill in the art to combine various waxes with high pigment loads in a manner which would predictably influence the texture of a cosmetic product. The applicant argues that Deckner and Calello each fail to recognize any relationship between adjusting wax blends based on melting temperature (or any other attribute) as a means for achieving a favorable product texture due to high pigment loads. 
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed in the Examiner’s reply dated 9/29/2021, Deckner teaches that the coloring agents in cosmetics promote a desired mood or effect in the wearer, and are also useful for altering facial characteristics to the benefit of the wearer (col 1: 16-22). Deckner teaches the lipophilic (oil and wax) components of a lipstick are manipulated to achieve a firm and plastic texture at room temperature (col 3: 50-56). Calello teaches the addition of a copolymer in amounts as low as 0.1% allows an increased amount of pigment coloring in the cosmetic (up to 50%; col 7: 35-38) and the cosmetic has the desirable property of improved transfer resistance (Abstract). Finally, both Deckner (col 2: 45 to col 4: 29) and Calello (col 7: 54-61) teach that the content of the lipophilic materials can be optimized to obtain the properties desired, such as texture.
The applicant argues that the claims are nonobvious because no relationship between melting temperatures among combined waxes and acceptable pigment levels is established in Deckner and Calello. 
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed in the rejection above, Deckner teaches Deckner teaches colorants in an amount of from about 0% to about 35%. As set forth in MPEP 2144.05(I), the term “about” allows for concentrations slightly above the range cited in the prior art. Furthermore, Calello teaches a range of colorants up to 80%, providing further motivation to one of ordinary skill to interpret the term “about 35%” to include the claimed range of pigment (colorant) and product a lipstick product comprising the claimed range of pigment with a reasonable expectation of success. 
Regarding the argument that the references do not teach an acceptable melting temperatures when the amount of colorant in the composition taught by Deckner, as modified by Calello, both Deckner and Calello teach lipsticks which are formulated to melt upon application to the lip.

The applicant argues that there is a result effective variable (See MPEP §2144(II)(B)) which is not recognized in Deckner and Calello. Applicants stipulate that Deckner and Calello generally teach that various ingredient levels may be adjusted but nothing in Deckner and Calello suggests that a selection of waxes would have any impact on the texture of a formula, relative to pigment load. Therefore, the applicant concludes that the claimed formula could not be achieved through routine optimization after considering Deckner and Calello.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. The rationale for the rejection over the combination of Deckner and Calello is not one of optimization or “obvious to try,” but instead a rationale of combining prior art elements according to known techniques to yield predictable results. See MPEP 2143(I). As set forth in MPEP 2143(I)(A), “The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.” As set forth above, the claimed range of pigment in a lipstick composition is clearly taught by Calello. In contrast, as set forth in MPEP 2143(I)(E), an “obvious to try” rationale requires one of ordinary skill to pursue options that are not specifically articulated in the prior art.
The Examiner again disagrees with the allegation of impermissible hindsight. As set forth in the Examiner’s reply dated 9/29/2021, impermissible hindsight is discussed in MPEP 2145(X)(A):  
"[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004).

Since the rejection relies on prior art that was available prior to the time the claimed invention was made, and a motivation to combine was articulated in the rejection, there is no improper hindsight reasoning employed in the rejections.  

2. Rejection of claims 7-8 under 35 U.S.C. 103 over Deckner, Calello, and Stag, as evidenced by “Paraffin Wax” and McNamara
As set forth above, it is the position of the Examiner that claim 1 is properly rejected. Since the applicant did not set forth additional arguments regarding the correctness of the rejection of claims 7 and 8, the rejection of these claims is considered proper and is maintained. 



CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612